DLD-015                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 13-3456
                                 ___________

                             JOHN R. DALEY, JR.,
                      a/k/a JOHN PICKERING-GEORGE,
                                         Appellant

                                       v.

    UNITED STATES ATTORNEYS OFFICE, WILMINGTON DELAWARE;
         DEPARTMENT OF JUSTICE, DISTRICT OF DELAWARE;
        NATIONAL ARCHIVES AND RECORDS ADMINISTRATION;
       EXECUTIVE OFFICE FOR THE UNITED STATES ATTORNEY;
              DAVID C. WEISS, US ATTORNEY'S OFFICE;
           SHANNON T. HANSON, US ATTORNEY'S OFFICE;
      CHAIRMAN V. SMITH, NATIONAL ARCHIVES AND RECORDS
                        ADMINISTRATION
               ____________________________________

                On Appeal from the United States District Court
                          for the District of Delaware
                       (D.C. Civil No. 1-13-cv-00126)
                 District Judge: Honorable Sue L. Robinson
                 ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
     or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               October 18, 2013
     Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                       (Opinion filed: October 31, 2013)
                                  _________

                                  OPINION
                                  _________

PER CURIAM
       John R. Daley, Jr. appeals from the District Court’s dismissal of his complaint as

malicious under 28 U.S.C. § 1915(e)(2)(B)(i) and denial of his motion for

reconsideration. Because the appeal does not present a substantial question, we will

summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                              I.

       Daley was a defendant in a criminal action in the District of Delaware. See United

States v. Richards, D. Del. Crim. No. 1:91-cr-00073. In January 2013, he filed a

complaint against the defendants, alleging that they violated various court rules and

obstructed justice during his criminal proceedings. He sought the issuance of subpoenas

for the defendants to produce any records presented to the grand jury for “indictment and

the pretrial, hearing detention or arraignment, risk of flight, bail hearing.” He also asked

the District Court to initiate a criminal investigation into the defendants’ alleged

behavior. The District Court dismissed his complaint as malicious pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), nothing that it duplicated many of Daley’s previous allegations in

Daley v. Court Reporter Records, D. Del. Civ. No. 1:10-cv-00313 and Daley v U.S. Dist.

Court, D. Del. Civ. No. 1:09-cv-00218. Daley then filed a motion for reconsideration,

which the District Court denied. This appeal followed.1

                                             II.

       We first address the scope of our jurisdiction. Daley asserts that he seeks to

appeal the denial of his motion for reconsideration; however, his notice of appeal also

appears to refer to the District Court’s underlying dismissal of his complaint. Here, the



                                              2
District Court’s Memorandum Order, entered on May 7, 2013, did not satisfy Fed. R.

Civ. P. 58(a) (the “Separate Judgment Rule”), which requires every judgment, except for

those falling under specific exceptions that do not apply here, to be set forth in a separate

document. To comply with Rule 58, an order must (1) be self-contained and separate

from the opinion; (2) note the relief granted; and (3) omit or substantially omit the district

court’s reasons for disposing of the claims. LeBoon v. Lancaster Jewish Cmty. Ctr.

Ass’n, 503 F.3d 217, 224 (3d Cir. 2007). Here, the District Court’s Memorandum Order

contained its reasoning for dismissing Daley’s complaint and therefore did not comply

with Rule 58. Accordingly, it was considered entered on October 4, 2013, 150 days after

its appearance on the civil docket. See Fed. R. Civ. P. 58(c)(2). During this time, Daley

filed his motion for reconsideration, and the District Court denied it. He filed his notice

of appeal on August 8, 2013, well before October 4th. See Fed. R. App. P. 4(a)(1)(B).

Accordingly, it is timely as to both the dismissal of his complaint and the denial of his

motion for reconsideration.

                                             III.

         The District Court’s dismissal of Daley’s complaint as malicious under

§ 1915(e)(2)(B)(i) presents no substantial question for our consideration. “A court that

considers whether an action is malicious must, in accordance with the definition of the

term ‘malicious,’ engage in a subjective inquiry into the litigant’s motivations at the time

of the filing of the lawsuit to determine whether the action is an attempt to vex, injure or

harass the defendant.” Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir. 1995).

1
    We exercise jurisdiction pursuant to 28 U.S.C. § 1291.
                                              3
Here, Daley’s complaint was an attempt to harass the defendants, including the United

States Attorney’s Office that prosecuted him, regarding criminal proceedings that

terminated over two decades ago. See Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir.

1999). Daley’s complaint is also malicious as it repeats claims that he unsuccessfully

previously litigated twice before in the District Court. See Pittman v. Moore, 980 F.2d
994, 995 (5th Cir. 1993); Crisafi v. Holland, 655 F.2d 1305, 1309 (D.C. Cir. 1981).

       Finally, the District Court did not abuse its discretion in denying Daley’s motion

for reconsideration, as it did not identify any of the grounds required for reconsideration.

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010 (per curiam).

                                            IV.

       For the foregoing reasons, we agree with the District Court’s dismissal of Daley’s

complaint as malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and denial of his motion

for reconsideration. Accordingly, we will summarily affirm. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.




                                              4